Exhibit 10(w)-1 EXECUTION VERSION SERIES 2008A EXEMPT FACILITIES LOAN AGREEMENT Between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY and PPL ENERGY SUPPLY, LLC Dated as of December 1, 2008 Table of Contents Page I. Background, Definitions, Representations and Findings 1 Section 1.1 Background 1 Section 1.2 Definitions 2 Section 1.3 Company Representations 4 Section 1.4 Authority Findings and Representations 6 II. The Project Facilities 7 Section 2.1 Acquisition of Project Facilities 7 Section 2.2 Additions and Changes to Project Facilities 7 Section 2.3 Issuance of Bonds; Application of Proceeds 8 Section 2.4 Disbursements from Project Fund 8 Section 2.5 Company Required to Pay Costs in Event Project Fund Insufficient 9 Section 2.6 Completion 9 Section 2.7 Investment and Use of Fund Moneys 9 Section 2.8 Rebate Fund 9 III. Loan By Authority; Loan Payments; Other Payments 9 Section 3.1 Loan by Authority 9 Section 3.2 Loan Payments 10 Section 3.3 Purchase Payments 10 Section 3.4 Additional Payments 10 Section 3.5 Obligations Unconditional 11 Section 3.6 Assignment of Authority’s Rights 11 IV. Additional Covenants of the Company 11 Section 4.1 Maintenance of Existence 11 Section 4.2 Compliance with Laws; Commencement and Continuation of Operations at Project Facilities; No Sale, Removal or Demolition of Project Facilities 12 Section 4.3 Right of Inspection 13 Section 4.4 Lease by Company 13 Section 4.5 Financial Statements; Books and Records 13 Section 4.6 Taxes, Other Governmental Charges and Utility Charges 14 Section 4.7 Insurance 14 Section 4.8 Damage to or Condemnation of Project Facilities 14 Section 4.9 Misuse of Bond Proceeds 14 Section 4.10 Indemnification 14 Section 4.11 Tax Covenants of Company and Authority 16 Section 4.12 Further Tax Covenants of Company 16 Section 4.13 Nondiscrimination/Sexual Harassment Clause 18 V. Redemption of Bonds 18 Section 5.1 Optional Redemption 18 Section 5.2 Mandatory Redemption 19 Section 5.3 Actions by Authority 19 VI. Events Of Default And Remedies 19 Section 6.1 Events of Default 19 Section 6.2 Remedies on Default 20 Section 6.3 Remedies Not Exclusive 21 Section 6.4 Payment of Legal Fees and Expenses 21 Section 6.5 No Waiver 22 Section 6.6 Notice of Default 22 VII. Miscellaneous 22 Section 7.1 Term of Agreement 22 Section 7.2 Notices 22 Section 7.3 Limitation of Liability; No Personal Liability 23 Section 7.4 Binding Effect 23 Section 7.5 Amendments 24 Section 7.6 Counterparts 24 Section 7.7 Severability 24 Section 7.8 Governing Law 24 Section 7.9 Assignment 24 Section 7.10 Receipt of Indenture 24 EXHIBIT A – Description of Project Facilities A-1 EXHIBIT B – Form of Disbursement Request B-1 EXHIBIT C – Form of Exempt Facilities Note C-1 EXHIBIT D – Nondiscrimination /Sexual Harassment Clause D-1 SERIES 2008A EXEMPT FACILITIES LOAN AGREEMENT dated as of December 1, 2008 (the “Agreement”) between PENNSYLVANIA ECONOMIC DEVELOPMENT FINANCING AUTHORITY (the “Authority”) and PPL ENERGY SUPPLY, LLC (together with permitted successors and assigns, the “Company”). I.Background, Definitions, Representations and Findings. Section Background.Pursuant to the Pennsylvania Economic Development Financing Law (Act No. 102, approved August 23, 1967, P.L. 251, as amended) (the “Act”), the Montour County Industrial Development Authority has authorized and approved the Project Facilities (as defined herein) and the financing thereof by the Authority through the issuance of the Authority’s Exempt Facilities Revenue Bonds, Series 2008A (PPL Energy Supply, LLC Project) in the original aggregate principal amount of $100,000,000 (the “Bonds”) and the loan of the proceeds thereof to the Company to finance a portion of the costs of the installation of certain “pollution control facilities” (as defined in the Act) consisting of limestone forced-oxidation flue gas desulfurization systems (or sulfur dioxide scrubbers) at (i) the Montour County Generating Station, Washingtonville, Montour County, Pennsylvania, (ii) the Brunner Island Generating System, York Haven, York County, Pennsylvania and (iii) the Keystone Generating Station, Plum Creek Township, Armstrong County, Pennsylvania (collectively, the “Plants”), such facilities as more fully described in Exhibit A are herein called the “Project Facilities”. The Bonds will be issued under a Series 2008A Trust Indenture dated as of the date hereof (the “Indenture”) between the Authority and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).The Company and the Authority are entering into this Agreement in order to provide for the issuance of the Bonds and the loan of the proceeds of the Bonds to the Company. The obligation of the Company to repay the loan of the proceeds of the Bonds made pursuant hereto will be evidenced by the Company’s Exempt Facilities Note (Pennsylvania Economic Development Financing Authority) Series 2008A in the principal amount of $100,000,000 (the “Note”) issued to the Trustee as the assignee of the Authority under the Indenture.Nothing herein shall require the Company to maintain any Credit Facility (as defined in the Indenture). The Authority and the Company intend that substantially all of the Project Facilities constitute or will constitute “pollution control facilities” for purposes of the Act and solid waste disposal facilities for the purposes of the Internal Revenue Code of 1986, as amended (the “Code”), so that interest on the Bonds will not be included in gross income of the holders thereof for federal income tax purposes under the Code (except for such holders who are “substantial users” of the Project Facilities or “related persons” as provided in Section 147(a) of the Code). Section Definitions.Terms used in this Agreement which are defined in the Indenture and are not otherwise defined in this Agreement shall have the meanings set forth in the Indenture unless the context or use clearly indicates another meaning or intent.In addition to the terms defined in the recital clauses of this Agreement, as used herein: “Additional Payments” means the amounts required to be paid by the Company pursuant to
